DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     RICHARD F. HUSSEY, P.A.,
                           Appellant,

                                   v.

                   DAVID STEPHEN REIDY, et al.,
                            Appellee.

                             No. 4D21-1350

                         [November 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Linda A. Alley, Judge; L.T. Case No. FMCE14-006256
(38) (90).

  Richard F. Hussey of Richard F. Hussey, P.A., Fort Lauderdale, for
appellant.

  Natalie P. Mescolotto and Carla Lowry of Lowry at Law, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.